Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NEW OFFICE ACTION
A new three-month time period has been restarted with this action were the previous office action is withdrawn from consideration, see applicant arguments action.

DETAILED ACTION
Claims 6-8, 19-21 and 23-30 canceled
Claims 45-47 new
Claims 1-5, 9-18, 22 and 31-47 pending

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 45 states “metallized composite part is molded while the metallized composite part is at the anneal temperature”. However, claim 45 depends on claim 1, where claim 1 states “after forming the metallized composite part, heating the metal layer at an anneal temperature”, and “wherein the heating occurs prior to the molding”. Therefore, claim 45 contradict/conflict with the limitation in the independent claim 1, as the “heating” step at the “anneal temperature occurs prior to the molding” step, where claim 45 require the molding step “at the anneal temperature”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, 17-13, 22, 31-37, 39-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould’707 (PG Pub 2010/0119707 A1) in view of Palumbo (PG Pub 2006/0135282 A1), and in further view of Segal (US Pat 4,390,489), and with Kocik (PG Pub 2008/0145555 A1, as evidentiary support).
Consider Claim 1, Raybould’707 teaches the process of cold spray coating polymeric substrate (abstract), polymeric substrate such as thermal plastic [0023], for Aerospace technology [0029]. Raybould’707 teaches the cold spraying using cold spraying system (100) for spraying the metal particles with a temperature below melting point using gas carrier/stream [0021], [0023]. Raybould’707 teaches the process of spray cold and metal layer/coating from metallized part, using first articles (claim 8), where the first metal particle such as aluminum, copper, silver and zinc (claim 10).
Raybould’707 does not teach the process of heat treatment/annealing of the thermoplastic composite part that is coated with metal layer of metal particles, to increase ductility. 
However, Palumbo is in the prior art of forming lightweight articles that are strong and ductile for Aerospace and automotive parts (abstract), teaches the process of coating the surface of an article made from thermoplastic polymers such as polycarbonate, PTFE, or polyamide [0056], where the surface of the article is coated with fine-grained metal [0056], where the coating is performed by cold spray technique (claim 6), where the fine grained metal include material such as silver, copper, aluminum, or zinc (claim 3). Palumbo teaches the coated thermoplastic article with fine-grained metallic material is subsequently heat-treated [0094], where the heat/anneal treatment temperature is 400 Celsius degree for 20 minutes ([0159], table 9). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Thus, increasing ductility of the metal layer, when compared to the ductility prior to heat treatment.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 with Palumbo to anneal the spray coated thermoplastic composite part, to increase the dispersion strength of the fine-grained metallic coating layer onto the surface article [0094], article that are strong and ductile (abstract).
The combined Raybould’707 (with Palumbo) does not teach the molding of the metallized composite part.
However, Segal is in the art of forming metallized composite part having metal layer/foil (46) to a surface of a thermoplastic composition part (45) (Col. 8, lines 37-45), teaches metal of the metal layer/foil is Al, Au, Ag, Cu and/or Ni (Col. 4, lines 59-62). Segal teaches the metallized composite part is molded/mold-stamped (Figs 7a-b), where the metal layer (46) after the molding/stamping is bended/processed, presented a metal layer without delamination (Fig. 7b). Segal teaches process of stamping/molding (using dies 47, 48) after the process of heating the metal layer onto the thermoplastic (heated thermoplastic composition 45) (Col. 8, lines 37-45).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Palumbo) with Segal to mold the metalized part, to introduced a bending for form a desired shape (abstract) having a mold/stamp metallized composition bend without any delamination (Fig. 7b).
Consider Claim 2, the combined Raybould’707 (with Palumbo and Segal) teaches the metal is aluminum, copper and silver (Raybould’707, claim 10).
Consider Claims 3-4, the combined Raybould’707 (with Palumbo and Segal) teaches the thermoplastic substrate includes fillers metal fiber, carbon fiber, Alumina whiskers (Segal, Col 6, lines 26-31).
Consider Claim 5, the combined Raybould’707 (with Palumbo and Segal) teaches the thermal plastic substrate coating with aluminum and/or copper (Pre-claim 1), where Kocik (as evidence) teaches that applying protective layer (7) to a thermoplastic (2) (Fig. 3), where the protective layer is made from materials such as Al, Cu, and/or Ni [0023]-[0024]. Kocik teaches that the Al and/ or Cu metalized layer on a thermoplastic substrate product provide a corrosion protection, and lightning protection (Kocik, [0003]).
Consider Claim 9, the combined Raybould’707 (with Palumbo and Segal) teaches here in the powder prior to the cold spray process to a temperature about 400℃ (Palumbo, [0159], table 9).
Consider Claims 10 and 42, the combined Raybould’707 (with Palumbo and Segal) teaches the metal layer thickness is at least 5.1 mil (Raybould’707), encompassing 5.1-20 mil. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Raybould’707 (with Palumbo and Segal) teaches the metal layer is paintable (Segal, Col. 4, lines 11-14).
Consider Claim 12, the combined Raybould’707 (with Palumbo and Segal) teaches the metal layer is thermally sprayed onto the surface of the thermoplastic surface (as in claim 1), where metal layer made from elements such as Al Cu, Au, and Ag are known to reflect UV radiation, therefore, provide protection form UV.
Consider Claims 13-14 and 43, the combined Raybould’707 (with Palumbo and Segal) teaches the cold spray coating of second metal powder as to form heat shielding metal layer (using additional metal layer) on to the first layer (bonding layer formed of cold spraying first metal powder) (Raybould’707, claim 8), where the second metal powder is made from different metal than the first metal powder such as titanium, chrome, steel and iron (Raybould’707, claim 11).
Consider Claim 17, Raybould’707 teaches the process of cold spray coating polymeric substrate (abstract), polymeric substrate such as thermal plastic [0023], for Aerospace technology [0029]. Raybould’707 teaches the cold spraying using cold spraying system (100) for spraying the metal particles with a temperature below melting point using gas carrier/stream [0021], [0023]. Raybould’707 teaches the process of spray cold and metal layer/coating from metallized part, using first articles (claim 8), where the first metal particle such as aluminum, copper, silver and zinc (claim 10).
Raybould’707 does not teach the process of heat treatment/annealing of the thermoplastic composite part that is coated with metal layer of metal particles, to increase ductility. 
However, Palumbo is in the prior art of forming lightweight articles that are strong and ductile for Aerospace and automotive parts (abstract), teaches the process of coating the surface of an article made from thermoplastic polymers such as polycarbonate, PTFE, or polyamide [0056], where the surface of the article is coated with fine-grained metal [0056], where the coating is performed by cold spray technique (claim 6), where the fine grained metal include material such as silver, copper, aluminum, or zinc (claim 3). Palumbo teaches the coated thermoplastic article with fine-grained metallic material is subsequently heat-treated [0094], where the heat/anneal treatment temperature is 400 Celsius degree for 20 minutes ([0159], table 9). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Thus, increasing ductility of the metal layer, when compared to the ductility prior to heat treatment.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 with Palumbo to anneal the spray coated thermoplastic composite part, to increase the dispersion strength of the fine-grained metallic coating layer onto the surface article [0094], article that are strong and ductile (abstract).
The combined Raybould’707 (with Palumbo) does not teach the molding of the metallized composite part.
However, Segal is in the art of forming metallized composite part having metal layer/foil (46) to a surface of a thermoplastic composition part (45) (Col. 8, lines 37-45), teaches metal of the metal layer/foil is Al, Au, Ag, Cu and/or Ni (Col. 4, lines 59-62). Segal teaches the metallized composite part is molded/mold-stamped (Figs 7a-b), where the metal layer (46) after the molding/stamping is bended/processed, presented a metal layer without delamination (Fig. 7b). Segal teaches process of stamping/molding (using dies 47, 48) after the process of heating the metal layer onto the thermoplastic (heated thermoplastic composition 45) (Col. 8, lines 37-45).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Palumbo) with Segal to mold the metalized part, to introduced a bending for form a desired shape (abstract) having a mold/stamp metallized composition bend without any delamination (Fig. 7b).
Consider Claim 18, the combined Raybould’707 (with Palumbo and Segal) teaches the metal is aluminum, copper and silver (Raybould’707, claim 10).
Consider Claim 22, the combined Raybould’707 (with Palumbo and Segal) teaches here in the powder prior to the cold spray process to a temperature about 400℃ (Palumbo, [0159], table 9).
Consider Claims 31-32, the combined Raybould’707 (with Palumbo and Segal) teaches the thermoplastic substrate includes fillers metal fiber, carbon fiber, Alumina whiskers (Segal, Col 6, lines 26-31).
Consider Claim 33-35, the combined Raybould’707 (with Palumbo and Segal) teaches process of stamping/molding (using dies 47, 48) after the process of heating the metal layer onto the thermoplastic (heated thermoplastic composition 45) (Segal, Col. 8, lines 37-45), and teaches the process heat treatment (210) by annealing to 400℃ for about 20 minutes (Palumbo, [0159], table 9). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 36 and 39, the combined Raybould’707 (with Palumbo and Segal) teaches the metal layer thickness is at least 5.1 mil (Raybould’707), encompassing 5.1-20 mil. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 37 and 40, the combined Raybould’707 (with Palumbo and Segal) teaches the cold spray coating of second metal powder as to form heat shielding metal layer (using additional metal layer) on to the first layer (bonding layer formed of cold spraying first metal powder) (Raybould’707, claim 8), where the second metal powder is made from different metal than the first metal powder such as titanium, chrome, steel and iron (Raybould’707, claim 11). 

Claims 15-16, 38, 41, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould’707 (PG Pub 2010/0119707 A1) in view of Palumbo (PG Pub 2006/0135282 A1), and in further view of Segal (US Pat 4,390,489), and with Kocik (PG Pub 2008/0145555 A1, as evidentiary support), and in further view of Jabado (PG Pub 2011/0039024 A1). 
Consider Claims 15-16, 38, 41 and 44, the combined Raybould’707 (with Palumbo and Segal) teaches the previously taught in claims 1, 17, 10 and 43.
The combined Raybould’707 (with Palumbo and Segal) does not teach the forming of intermediate layer between the metallic layer and the thermoplastic layer as an electrochemical insulator layer.
However, Jabado is in the art of cold spraying particles on to substrate (abstract), where the substrate is plastic (Claim 24), teaches the cold spraying to form layer-by-layer or gradient layer [0012], using particles mixture such as ceramic particles CuO and metal particles such as Copper [0020]. Jabado teaches other ceramic particles used includes TiO2 particles [0008], where TiO2 known to perform as electrochemical insulator.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Palumbo and Segal) with Jabado to include a TiO2/intermediate layer, to provide with wear-resistant layer for a polymer/thermoplastic with a stronger adhesion between the metal layer and the plastic substrate [0008].
Consider Claim 47, the combined Raybould’707 (with Palumbo and Segal) teaches the cold spray coating of second metal powder as to form heat shielding metal layer (using additional metal layer) on to the first layer (bonding layer formed of cold spraying first metal powder) (Raybould’707, claim 8), where the second metal powder is made from different metal than the first metal powder such as titanium, chrome, steel and iron (Raybould’707, claim 11). 
The combined Raybould’707 (with Palumbo and Segal) does not teach the forming of intermediate layer between the metallic layer and the thermoplastic layer as an electrochemical insulator layer.
However, Jabado is in the art of cold spraying particles on to substrate (abstract), where the substrate is plastic (Claim 24), teaches the cold spraying to form layer-by-layer or gradient layer [0012], using particles mixture such as ceramic particles CuO and metal particles such as Copper [0020]. Jabado teaches other ceramic particles used includes TiO2 particles [0008], where TiO2 known to perform as electrochemical insulator.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Palumbo and Segal) with Jabado to include a TiO2/intermediate layer, to provide with wear-resistant layer for a polymer/thermoplastic with a stronger adhesion between the metal layer and the plastic substrate [0008].
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Raybould’707 (PG Pub 2010/0119707 A1) in view of Palumbo (PG Pub 2006/0135282 A1), and in further view of Segal (US Pat 4,390,489), and with Kocik (PG Pub 2008/0145555 A1, as evidentiary support), and in further view of Price (PG Pub 2011/0159764 A1).
Consider Claim 46, the combined Raybould’707 (with Palumbo and Segal) teaches the molded metallized composite part is part of an aerospace article (Palumbo, abstract). 
The combined Raybould’707 (with Palumbo and Segal) does not teach the molded metallized composite part attached to an exterior wing of an aerospace/ aircraft, where the metal layer isolates an electrical discharge preventing edge glow.
However, Price is part of forming components parts for Aerospace/aircraft such as wing components [0002], teaches the process fabricating of article parts and subjecting them to stimulated lightning strikes [0056], to improve the process of protecting/isolating aircraft exterior wing of electrostatic discharge, wing edge glow potential [0057].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Palumbo and Segal) with Price to isolate electrical charge from slighting strength preventing an edge glow damages, to provide with resistance up to 200,000 amps [0056].

Response to Arguments
Applicant’s arguments, filed 05/04/2022, with respect to the rejection(s) of claim(s) 1-5, 9-18, 22 and 31-47 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raybould’707 with Palumbo and Segal.

The applicant argued against the prior rejection, on the grounds that the previous rejection failed to address the heat treatment to thermoplastic part coated with a metal layer using cold spray process.
However, in light of the new applied art of Palumbo, the prior art of Palumbo disclose the process of annealing/heating treatment to a thermoplastic composition article after being coated with fine-grained metallic layer using cold spray process to a temperature of 400 degrees Celsius for 20 mins (abstract, [0056], [0056], claim 6, claim 3, [0094], [0159], and table 9).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718